Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-18 are pending.  Claims 1-16 are presented for this examination.  Claims 17-18 are withdrawn.  Claim 1 is amended.
Status of Previous Rejections
All art rejections from previous office action 11/17/2021 are withdrawn in view of amendment of claim 1.
Two new ground of art rejections are made as follows:
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka (US 4,812,176).
As for claim 1, it is noted instant claim 1 is amended to require the raw material consisting of cited element.  
Tanaka discloses a process of chromium stainless steel of a duplex structure consisting of ferrite and martensite. (Col 3 lines 50-52)   Inventive Steel D in Table 3 (Col 11-12) has every elemental composition within presently claimed ranges except O as illustrated in Table 1 below.   
Since, Tanaka’s Steel D does not disclose other element other than instant claimed element, it supports instant amended “consisting of” language.
Regarding O, Tanaka expressly discloses O impairs purity of the steel and upper limit of is set as 0.02%.  (Col 6 lines 34-37)  Hence, Tanaka suggests lower limit of O is desirable to be 0%.  The mere purity of a product by itself does not render the product unobvious.  See MPEP 2144.04 VII.
That is, it would have been obvious to one skill in the art to reduce O amount to zero for the benefit of purity of the steel. 
Regarding microstructure, Tanka discloses in Figure 3 Steel D has 60% martensite at heating temperature of 950 C which suggest the balance being a ferrite phase.
Table 1
Element
Applicant
(weight %)
Tanaka 
Steel D
Table 3
(Col 11-12)
Within
(weight %)
C
0.005-0.03
0.021
0.021
Si
0.05-1
0.55
0.55
Mn
0.05-1
0.45
0.45
                  P
<=0.04
0.018
0.018
                  S
<=0.03
0.006
0.006
              Al
0.001-0.15
            0.023
 0.023
                  Cr
10.8-14.4
12.22
12.22
Ni
0.01-0.25
0.15
0.15
N
0.005-0.06
0.009
0.009
Martensite
10-70




             As for claim 2, Tanaka discloses up to 2.5% Mo. (Claim 4 of Col 21-22)
As for claims 5-8, Tanaka discloses up to 0.2% of Y and up to 0.1% of REM. (Claim 9).
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyakusu (US 5,178,693).
As for claim 1, Miyakusu discloses a stainless steel strip consisting of overlapping compositions as illustrated in Table 2 below having microstructure consisting of ferrite and martensite.

Table 2
Element
Applicant
(weight %)
Miyakusu 

Overlap
(weight %)
C
0.005-0.03
0.01-0.15
0.01-0.03
Si
0.05-1
<=1.39
0.05-1
Mn
0.05-1
0.1-4
0.1-1
                  P
<=0.04
0.017-0.029
0.017-0.029
                  S
<=0.03
0.002-0.006
0.002-0.006
              Al
0.001-0.15
            <=0.2
0.001-0.15
                  Cr
10.8-14.4
10-20
10.8-14.4
Ni
0.01-0.25
0.1-4
0.1-0.25
N
0.005-0.06
<=0.032
0.005-0.032
Martensite
10-70
35-70
35-70


As for claim 2, Miyakusu discloses up to 2.5% of Mo (Claim 4).
As for claims 3-4, Miyakusu discloses up to 0.2% of V (Claim 4).
Regarding instant claimed formula (1), it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.  In the instant case, due to overlapping claimed compositions of V, Mn and Ni, instant claimed formula (1) is expected absent evidence of the contrary.
As for claims 5-8, Miyakusu discloses up to 0.2% of Y and up to 0.1% of REM. (Claim 4)
Claims 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tanaka in view of Teraoka (US 20130014864).
As for claims 9-16,Tanaka does not expressly disclose presence of Sn or Sb.
 Teraoka discloses a dual phase stainless steel consisting ferrite and martensite dual phase structure having similar elemental compositions range as Tanaka.
Teraoka expressly discloses Sn 0.05-0.3% (Abstract and paragraphs [0083]-[0084]) for improving the corrosion resistance of the martensite phase.
Hence,  it would have been obvious to one skill in the art, at the time the invention is made to add Sn amount as disclosed by Teraoka, in the raw material of Tanaka for improving the corrosion resistance of the martensite phase.
Claims 9-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyakusu 
 in view of Teraoka (US 20130014864).
As for claims 9-16, Teraoka indicated presence of Sn would have been obvious for the same reason set forth in the rejection of claims 9-16 above.
Response to Argument
In response to applicant’s argument on 05/18/2022 that Tanaka’491 discloses Mn, Ni and Cu are essential component, argument is moot since Tanka’491 is withdrawn.
In response to argument that Miyakusu’504 discloses B is essential, argument is moot since Miyakusu’504 is withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733